Case 3:21-cr-00068-SMR-SBJ Document 2 Filed 07/14/21 Page 1 of 3

EC
&

JU
IN THE UNITED STATES DISTRICT COURT Step, , 2024
FOR THE SOUTHERN DISTRICT OF IOWA UT OST,
STRyex! Co
aS)
UNITED STATES OF AMERICA, __) Criminal No. 3:21-cr-68 OF oyit
)
Vv. ) INDICTMENT
)
VICTOR ALBERTO ELIAS ) T. 18 U.S.C. § 2251(a)
RODRIGUEZ, ) T. 18 U.S.C. § 2253
)
Defendant. )

THE GRAND JURY CHARGES:

COUNT 1
(Production of Child Pornography)

On or about March 4, 2021, in the Southern District of Iowa, the defendant,
VICTOR ALBERTO ELIAS RODRIGUEZ, did knowingly employ, use, persuade,
induce, entice, and coerce any minor, that is, Victim One, to engage in sexually
explicit conduct for the purpose of producing any visual depiction of such conduct,
using materials that have been mailed, shipped, and transported in and affecting
interstate and foreign commerce by any means, including by cellular phone.

This is a violation of Title 18, United States Code, Section 2251(a).
Case 3:21-cr-00068-SMR-SBJ Document 2 Filed 07/14/21 Page 2 of 3

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE

1. The allegations contained in Count 1 of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures,
pursuant to the provisions of Title 18, United States Code, Section 2253.

2. From his engagement in any or all of the violations alleged in Count 1
of this Indictment, the defendant, VICTOR ALBERTO ELIAS RODRIGUEZ, shall
forfeit to the United States, pursuant to Title 18, United States Code, Section 2253,
all interest in:

a. Any visual depiction or other matter
containing such visual depiction which was
produced, transported, mailed, shipped,
received, or possessed as alleged in Count 1 of
this Indictment;

b. Any property, real or personal, constituting or
traceable to gross profits or other proceeds
obtained from the offenses alleged in Count 1
of this Indictment; and,

c. Any property, real or personal, used or
intended to be used to commit or to promote
the commission of the offenses alleged in
Count 1 of this Indictment.

3. The property referenced in paragraph 2, subparagraphs a, b, and c above
includes, but is not limited to, computer hardware such as monitors, central
processing units, and keyboards, computer programs, software, computer storage

devices such as disk drive units, disks, tapes, and hard disk drives/units, peripherals,

modems and other telephonic and acoustical equipment, printers, contents of memory
Case 3:21-cr-00068-SMR-SBJ Document 2 Filed 07/14/21 Page 3 of 3

data contained in and through the aforementioned hardware and software, tools,
equipment, manuals and documentation for the assembly and use of the
aforementioned hardware and software.

All pursuant to Title 18, United States Code, Section 22538.

A TRUE BILL.

 

FOREPERSON
Richard D. Westphal
Y g United States OL y

Cladld C,

es HA Ig. Zaehringer
‘ Assistant United States Attorney
